Exhibit 10.49


Home Properties, L.P.
Amendment No. One Hundred to
Second Amended and Restated
Agreement of Limited Partnership






The Second Amended and Restated Agreement of Limited Partnership of Home
Properties, L.P. (the “Partnership Agreement”) is hereby amended effective
February 20, 2009 to substitute the “Schedule A” attached hereto for the
“Schedule A” currently attached to the Partnership Agreement.  “Schedule A” is
hereby amended to reflect various changes.


GENERAL PARTNER
Home Properties, Inc.




/s/ Ann M. McCormick
Ann M. McCormick
Secretary




LIMITED PARTNERS LISTED ON ATTACHED SCHEDULE A
By: Home Properties, Inc.
as attorney-in-fact




/s/ Ann M. McCormick
Ann M. McCormick
Secretary